DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 09/20/2018. It is noted, however, that applicant has not filed a certified copy of the CN201811102188.5 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 and 10/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3 and 15-16 are objected to because of the following informalities:  
- Claim 1 states “obtaining a second output signal from the lubrication oil metal debris sensor” and “according to the diameter of the test metal ball with the known diameter, the second output signal, and the present data processing model”.  Even though the use of the term “second” does not trigger any indefiniteness, the claim limitations should be written as “obtaining an output signal from the lubrication oil metal 

- Claim 3 states “collecting a first output signal” and “according to the test metal balls preset with different diameters and the corresponding first output signal”. Even though the use of the term “first” does not trigger any indefiniteness, the claim limitations should be written as “collecting another output signal” and “according to the test metal balls preset with different diameters and the corresponding another output signal”.

- Claim 15 states “a power module for”, “a signal collecting module for” and “a data processing module for”.  The limitations should be written as “a power module configured for”, “a signal collecting module configured for” and “a data processing module configured for”.  

- Claim 16 states “a calibration result output module for”.  Should be written as “a calibration result output module configured for”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the metal balls with different preset diameter ranges" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner will interpret the limitation in question as “metal balls with different preset diameter ranges".

Claim 16 recites the limitation "the metal balls with different preset diameter ranges" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner will interpret the limitation in question as "metal balls with different preset diameter ranges".

Allowable Subject Matter
Claims 1 and 3-15 are objected to as having allowable subject matter, but would be allowable if rewritten to overcome the claim objections made above.

	Regarding claim 1, “Research of Detection of Lubricants Metal Particles”, Pages 1-8 (Gond Di; South Chine University of Technology English machine translation 
	The Chinese Office Action of CN 2018111021885 provided by the IDS filed on 10/19/2020 states that “Research of Detection of Lubricants Metal Particles” along with common knowledge on the basis of “Research of Detection of Lubricants Metal Particles” teaches the limitation of "determining a sensitivity characteristic parameter of the lubrication oil metal debris sensor to be calibrated according to the diameter of the test metal ball with the known diameter, the second output signal, and a preset data processing model".  However, “Research of Detection of Lubricants Metal Particles” does not expressly teach and/or positively recite the determination of the sensitivity characteristic of the sensor based on the 3 mentioned parameters.

In claim 1, the specific limitations of "determining a sensitivity characteristic parameter of the lubrication oil metal debris sensor to be calibrated according to the diameter of the test metal ball with the known diameter, the second output signal, and a preset data processing model" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.


Regarding claim 15, “Research of Detection of Lubricants Metal Particles”, Pages 1-8 (Gond Di; South Chine University of Technology English machine translation provided by the applicant) teaches a calibration system (Section 5.1.1) for a lubrication oil metal debris sensor (Sections 5.1.1-5.1.2), comprising: a power module (in order to realize data acquisition, excitation needs to be applied to the sensor in order to measure any sort of change in frequency; thus, a power module is used to excite the sensor; Sections 5.1.1 and 5.1.2) for applying an excitation (in order to realize data acquisition, excitation needs to be applied to the sensor in order to measure any sort of change in frequency; thus, a power module is used to excite the sensor; Sections 5.1.1 and 5.1.2) to the lubrication oil metal debris sensor (Sections 5.1.1-5.1.2) to be calibrated (Page 2, Chapter 5 “Sensor Test Trial” section); a signal collecting module (portion of the ) for obtaining a second output signal (Section 5.1.2) from the lubrication oil metal debris sensor (Sections 5.1.1-5.1.2) to be calibrated (Page 2, Chapter 5 “Sensor Test Trial” section) based on a test metal ball (Section 5.1.1) with a known diameter (Section 5.1.1), and a data processing module (data acquisition system; Section 5.1.2).

The Chinese Office Action of CN 2018111021885 provided by the IDS filed on 10/19/2020 states that “Research of Detection of Lubricants Metal Particles” along with common knowledge on the basis of “Research of Detection of Lubricants Metal Particles” teaches the limitation of "determining a sensitivity characteristic parameter of the lubrication oil metal debris sensor to be calibrated according to the diameter of the 

In claim 15, the specific limitations of "determining a sensitivity characteristic parameter of the lubrication oil metal debris sensor to be calibrated according to the diameter of the test metal ball with the known diameter, the second output signal, and a preset data processing model" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Claims 2 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856